DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claim 1-16) in the reply filed on 6/29/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/19, 01/02/20,11/12/20, 5/04/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 17-20.


Allowable Subject Matter
Claims 1-16 are allowed.

Closest prior arts:

Sugita et al. (US20160363433) discloses an Etch process chamber included a sensor chip mounted on a measuring device having the same shape as the processing target object which is placed on the top of ESC chuck (fig. 2, 6) surrounded by a Focus ring which is a process kit. Fig. 2 shows the distance LRD which a gap between the process kit and the sensor wafer.
However, Sugita does not disclose displacing the process kit in the Z-direction; and 
measuring an additional gap distance between the sensor wafer and the process kit.

Lee et al. (US 20170032987) an Etch process chamber included a focus ring is arranged around the ESC in such a way that the ESC is enclosed by the focus ring and paragraph 0014 discloses driver for driving the focus ring in a vertical direction perpendicular to the base.

Sakhare et al. (US 8224607) discloses a sensor wafer.


The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior arts of record alone or in combination, do not fairly teach or suggest “measuring a first gap distance between the sensor wafer and the process kit with a sensor on an edge surface of the sensor wafer; 
displacing the process kit in the Z-direction; and 
measuring an additional gap distance between the sensor wafer and the process kit” as claimed.

Regarding to claim 9, the prior arts of record alone or in combination, do not fairly teach or suggest “placing a sensor wafer on a support surface in a processing tool; 
aligning a top surface of the process kit surrounding the support surface to a top surface of sensor wafer using sensors on the sensor wafer; 
removing the sensor wafer from the support surface; 
processing one or more device substrates in the processing tool; 
placing a sensor wafer on the support surface; 
measuring a gap distance between the sensor wafer and the process kit with a sensor on an edge surface of the sensor wafer; 
displacing the process kit in a Z-direction; 
and measuring the gap distance between the sensor wafer and the process kit a second time; and 
repeating the operations of displacing the process kit and measuring the gap distance until successive measurements of the gap distance are equal to each other” as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863